DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16986872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of Application No. 16986872 “anticipates” Application claim 1. Accordingly, Application claim 1 is not patentably distinct from Reference Application claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Regarding Reference Application claim 9, 

  The closure of claim 5, wherein a tether bridge fixates a first end of the tether band to a bottom of the closure portion; and wherein a tamper evidence bridge fixates a second end of the tether band to the tamper evidence band.
  The closure of claim 1, further comprising a tamper evidence band configured to be retained by a tamper evidence ledge of the finish portion.
  A closure for sealing contents within an interior of a container and remaining coupled with the container after being unsealed from the container, the closure comprising: a closure portion configured to threadably engage with a finish portion of the container; and a tether band configured to disengage and couple the closure portion to the finish portion upon being unthreaded from the finish portion.

Regarding Application claim 1, 

  A closure for sealing contents within an interior of a container and remaining coupled with the container after being unsealed from the container, the closure comprising: 
  a closure portion for threadably engaging with a finish portion of the container; 
  a tamper evidence band for engaging with the finish portion; and 
  a tether bridge for keeping the closure portion attached to the tamper evidence band.

Thus, it is apparent that the more specific Reference claim 9 encompasses Application claim 1. Following the rationale in In re Goodman cited in the preceding paragraph, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 7-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Beck (US 5215204).
Regarding claim 1, Beck discloses a closure (closure 10, Fig 2) for sealing contents within an interior (open mouth of container 12) of a container (12) and 
  a closure portion (end cap 14) for threadably engaging with a finish portion (threaded engagement about the neck, [2] sentence two) of the container; 
  a tamper evidence band (pilfer band 16) for engaging with the finish portion (threaded engagement about the neck, [2] sentence two); and 
  a tether bridge (tether 18,40,42) for keeping the closure portion (end cap 14) attached to the tamper evidence band (pilfer band 16).
Regarding claim 2, Beck discloses the closure of claim 1, wherein a multiplicity of thin connections (bridges 32) attach the tamper evidence band (pilfer band 16) to closure portion (end cap 14) and are configured to break apart (bridges are severed [5]) when the closure portion (end cap 14) is untightened from the finish portion (threaded engagement about the neck, [2] sentence two).
Regarding claim 3, Beck discloses the closure of claim 2, wherein the tamper evidence band (pilfer band 16) is configured to remain engaged (pilfer band cannot be removed [10]) with the finish portion (threaded engagement about the neck, [2] sentence two) when the closure portion (end cap 14) is removed from the finish portion (threaded engagement about the neck, [2] sentence two), thereby causing the thin connections (bridges 32) to break apart and allow the closure portion (end cap 14) to separate (Fig 4) from the tamper evidence band (pilfer band 16)
Regarding claim 4, Beck discloses the closure of claim 2, wherein the tether bridge (tether 18,40,42) is configured such that only the thin connections (bridges 32) break apart during loosening of the closure portion (end cap 14).
Regarding claim 5, Beck discloses the closure of claim 4, wherein the tether bridge (tether 18,40,42) is formed during injection-molding () by allowing material comprising the closure to remain disposed between a pair of adjacent thin connections (bridges 32 either side of 40, Fig 2).
Regarding claim 6, Beck discloses the closure of claim 4, wherein the tether bridge (tether 18,40,42) is formed after injection-molding () by using a blade (can be cut with a blade [6]) to create spaces (35) between the thin connections (bridges 32) and avoiding cutting at the location of the tether bridge (tether 18,40,42).
Regarding claim 7, Beck discloses the closure of claim 1, wherein the tether bridge (tether 18,40,42) comprises a single piece (engagement portion 40) of material that extends between the tamper evidence band (pilfer band 16) and the closure portion (end cap 14).
Regarding claim 8, Beck discloses the closure of claim 1, wherein the tether bridge (tether 18,40,42) comprises two or more portions (40 and 42, Fig 2) of material joining the tamper evidence band (pilfer band 16) and the closure portion (end cap 14).
Regarding claim 9, Beck discloses the closure of claim 1, wherein the tether bridge (tether 18,40,42) is configured to keep the closure portion (end cap 14) attached to the finish portion (threaded engagement about the neck, [2] sentence two) after the closure portion (end cap 14) is unsealed from the finish portion (threaded engagement about the neck, [2] sentence two).
Regarding claim 10, Beck discloses the closure of claim 1, wherein the tether bridge (tether 18,40,42) is configured to flex (Fig 4) while the closure portion (end cap 14) is tilted (Fig 1) with respect to the tamper evidence band (pilfer band 16).
Regarding claim 11, Beck discloses the closure of claim 10, wherein the tether bridge (tether 18,40,42) comprises a relatively thick portion of plastic (tether 18,40,42 is thicker than tapered bridges 32, Fig 3) that is configured to resist breaking during tilting the closure portion (end cap 14) away from the finish portion (threaded engagement about the neck, [2] sentence two).

Regarding claim 12, Beck discloses a method for a closure (closure 10) to seal contents within an interior (open mouth of container 12) of a container (12) and remain coupled with the container after being unsealed from the container (Fig 1), the method comprising: 
  configuring (Fig 1) a closure portion (end cap 14) for threadably engaging with a finish portion (threaded engagement about the neck, [2] sentence two) of the container; 
  configuring (Fig 1) a tamper evidence band (pilfer band 16) for engaging with the finish portion (threaded engagement about the neck, [2] sentence two); and 
Fig 1) the closure portion (end cap 14) and the tamper evidence band (pilfer band 16) by way of a tether bridge (tether 18,40,42).
Regarding claim 13, Beck discloses the method of claim 12, wherein joining includes configuring the tether bridge (tether 18,40,42) to keep the closure portion (end cap 14) attached to the finish portion (threaded engagement about the neck, [2] sentence two) after the closure portion (end cap 14) is unsealed (Fig 4) from the finish portion (threaded engagement about the neck, [2] sentence two).
Regarding claim 14, Beck discloses the method of claim 12, wherein joining includes configuring the tether bridge (tether 18,40,42) to flex (Fig 4) when the closure portion (end cap 14) is tilted with respect to the tamper evidence band (pilfer band 16).
Regarding claim 15, Beck discloses the method of claim 12, wherein joining includes extending a single piece of material (engagement portion 40) comprising the tether bridge (tether 18,40,42) between the tamper evidence band (pilfer band 16) and the closure portion (end cap 14).
Regarding claim 16, Beck discloses the method of claim 12. wherein joining includes coupling the tamper evidence band (pilfer band 16) and the closure portion (end cap 14) by way of two or more portions of material (40 and 42, Fig 2) comprising the tether bridge (tether 18,40,42).
Regarding claim 17, Beck discloses the method of claim 12, wherein joining includes coupling the closure portion (end cap 14) and the tamper evidence band (pilfer band 16) by way of a multiplicity of thin connections (bridges 32) closure portion (end cap 14) is untightened from the finish portion (threaded engagement about the neck, [2] sentence two).
Regarding claim 18, Beck discloses the method of claim 17, wherein joining includes configuring the tether bridge (tether 18,40,42) such that only the thin connections (bridges 32) break apart (Fig 4) during loosening of the closure portion (end cap 14).
Regarding claim 19, Beck discloses the method of claim 18, wherein configuring the tether bridge (tether 18,40,42) includes injection- molding such that material comprising the closure fills one or more spaces between adjacent thin connections (bridges 32).

Regarding claim 20, Beck discloses a method for a closure (closure 10), comprising: 
  Loosening (Fig 4) a closure portion (end cap 14) threaded onto a finish portion (threaded engagement about the neck, [2] sentence two) of the container; 
  breaking (Fig 1) a multiplicity of thin connections (bridges 32) disposed between the closure portion (end cap 14) and a tamper evidence band (pilfer band 16) engaged with the finish portion (threaded engagement about the neck, [2] sentence two); and 
  bending (Fig 1) a tether bridge (tether 18,40,42) disposed between the closure portion (end cap 14) and a tamper evidence band (pilfer band 16) by tilting the closure portion (end cap 14) away from the finish portion (threaded engagement about the neck, [2] sentence two).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Ostrowsky (US 4478343).
Regarding claim 5, Beck discloses the closure of claim 4, wherein the tether bridge (tether 18,40,42) is formed by allowing material comprising the closure (closure 10) to remain disposed between a pair of adjacent thin connections (bridges 32 either side of 40, Fig 2), 

but lacks a connection being formed during injection-molding. Ostrowsky, however, teaches a closure with connecting bridges produced by injection molding (col 1, line 25). 

The purpose of injection molding is to integrally form a thermoplastic closure. It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 6, Beck discloses the closure of claim 4, wherein the tether bridge (tether 18,40,42) is formed by using a blade (can be cut with a blade [6]) to create spaces (35) between the thin connections (bridges 32) and avoiding cutting at the location of the tether bridge (tether 18,40,42),

but lacks a connection being formed after injection-molding. Ostrowsky, however, teaches a closure with connecting bridges produced by injection molding (col 1, line 25). 

The purpose of injection molding is to integrally form a thermoplastic closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the connecting bridge of Beck with injection molding as taught by Ostrowsky in order to have an integral form.

Regarding claim 19, Beck discloses the method of claim 18, wherein configuring the tether bridge (tether 18,40,42) includes material comprising the closure fills one or more spaces between adjacent thin connections (bridges 32),

but lacks a connection molded with injection- molding. Ostrowsky, however, teaches a closure with connecting bridges produced by injection molding (col 1, line 25). 

The purpose of injection molding is to integrally form a thermoplastic closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the connecting bridge of Beck with injection molding as taught by Ostrowsky in order to have an integral form.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/E.C.B./Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733